Title: To George Washington from Henry Bouquet, 14 July 1758
From: Bouquet, Henry
To: Washington, George



Sir
Camp near Reas Town 14th July 1758

Having been out to visit the Roads I received this afternoon your two Letters of yesterday.
I am obliged to you for the notice of the Sad Accident happened to your Men. This Warning may prevent more effectually than orders the Carelesness and disobedience of our People.
The General recommands me to Send frequent Partys to harrass the Ennemies at home; I have actually four out, besides the Indians Sent by Col. Byrd: If you Should think proper to Send Some of your brisk young fellows under the Care of a prudent officer, we could keep them busy at home.
As I am entirely unacquainted wth this Country I would look upon it as a favour, if you would let me Know your opinion, upon the Possibility of Sending a Strong Party to the Indian Settlements upon the Ohio; If their houses and familis were in danger, I would think it a great inducemt for them to provide for their immediate defence and leave to the french their own quarrels to fight.
Before the General could be acquainted wth your New dress, he has approved it extremely upon a hint I gave him Some time ago.
It takes very well here, and thank God, we See nothing but Shirts and Blanketts, &ca.
The Convoys fall So thick upon us that we have no time to do any thing but to lodge them and I am obliged to beg the assistance of your Second Compy of artificers for a few days after they have cut the Road, and build two Logg houses half Way, for a detachment and Some Stores if wanted.

The General desires you would Send a Party to reconnoitre Braddocks Road, and begin to clear a few miles, repairing the Bridges &ca.
We have not a Soul idle in the Camp—The Field officers being themselves overseers.
We shall have Carrying horses, few Waggons and Still less Bagage.
Our new comers Cherokee, are gone away after having Stolen our goods. It is a great humiliation for us to be obliged to Suffer the repeated Insolence of Such Rascals; I think it would be easier to make Indians of our White men, than to co⟨a⟩x that damned Tanny Race.
You will receive the General’s Standing Orders which we have read this morning to the Troops here.
I am at a Loss how to Settle the Money between the two Provinces; If you could tell me the way, I would be obliged to you. My Respects to Mr Glen & Col. Byrd I am most Sincerely Your most obedt humble Servant

Henry Bouquet


You have forgot the Letter from Capt. Dagworthy I write to Col. Mercer.

